t c memo united_states tax_court estate of james t callaway deceased elizabeth n callaway executrix and elizabeth n callaway petitioners v commissioner of internal revenue respondent docket no filed date frank agostino for petitioners susan g lewis and guy a bracuti for respondent memorandum opinion panuthos chief special_trial_judge this case is before the court on petitioners' motion for summary_judgment in addition the court sua sponte raised certain jurisdictional issues concerning the validity of the notices of deficiency at issue section references are to the internal_revenue_code as continued the primary issue for consideration is whether the affected items notices of deficiency are valid in this connection we must consider whether the partnership items of each petitioner converted to nonpartnership_items if the partnership items of either petitioner remain as partnership items we must further decide whether the period of limitations has expired for issuance of that affected items notice_of_deficiency background petitioners are the estate of james t callaway and elizabeth n callaway mrs callaway james t callaway's surviving_spouse james t callaway decedent died on date mrs callaway is the duly appointed executrix of decedent's_estate during the taxable years and decedent was a limited_partner in a partnership known as mountain view mall associates mountain view or the partnership decedent and mrs callaway filed joint federal_income_tax returns reporting decedent's distributive_share of losses reported on mountain view's partnership returns for the taxable years and on date respondent mailed to decedent a notice of the beginning of an administrative_proceeding nbap continued amended rule references are to the tax_court rules_of_practice and procedure respecting the partnership's taxable_year respondent has been unable to provide the court with copies of the nbap's purportedly mailed to decedent on the same date with respect to the partnership's and taxable years on date mrs callaway forwarded several letters to respondent including a request_for_prompt_assessment of income_tax submitted on behalf of decedent's_estate for the taxable years through see sec_6501 in addition mrs callaway remitted three checks to respondent in the amounts of dollar_figure dollar_figure and dollar_figure designated as deposits in the nature of a cash bond respecting petitioners' tax_liabilities for and respectively at the same time mrs callaway filed a form 872-t with respondent covering the taxable years through along with a letter dated date stating please accept this form as a statement disclaiming and denying the tax matters partners' settlement authority a statement denying the tax matters partner's authority to extend any statutes of limitation and an election to have any items which would be classified as partnership items classified as non-partnership items subject_to the deficiency procedures of sec_6213 there is no indication that respondent replied to mrs callaway's letters however the record indicates that respondent initially concluded that mrs callaway's request_for_prompt_assessment of income_tax filed on behalf of decedent's_estate was invalid on date respondent issued notices of final_partnership_administrative_adjustment fpaa to the tax_matters_partner tmp for mountain view determining adjustments to the partnership's tax returns for and on the same date respondent mailed to petitioners copies of the above- described fpaa's on or about date a mountain view partner other than the tmp filed a petition_for_readjustment with the u s court of federal claims contesting the fpaa's described above in august and date respondent entered what respondent terms precautionary assessments against petitioners for additional taxes in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively reflecting the disallowance of decedent's distributive_share of mountain view's partnership items for those years at the same time respondent posted to petitioners' accounts the amounts that mrs callaway remitted to respondent on date on date the u s court of federal claims dismissed the partnership level action pursuant to sec_6226 based upon a stipulation for dismissal in which the partnership conceded the adjustments set forth in the fpaa's respondent entered these assessments in an effort to protect against the expiration of the period of limitations in the event that mrs callaway's request_for_prompt_assessment filed on behalf of the decedent's_estate was deemed valid on date presumably after abating the above- described assessments entered in august and date respondent entered identical assessments against petitioners reflecting computational adjustments to account for the disallowance of decedent's distributive_share of mountain view's partnership items for the taxable years and on date respondent issued notices of deficiency to petitioners determining various additions to tax including delinquent filing of returns negligence and valuation overstatements for the taxable years and the additions to tax are based upon adjustments to petitioners' tax_liability arising from the disallowance of decedent's distributive_share of mountain view partnership items petitioners invoked the court's jurisdiction by filing a timely petition for redetermination after filing their petition petitioners filed a motion to restrain collection asserting that respondent had failed to timely assess and was improperly attempting to collect the underlying tax deficiencies attributable to the disallowance of decedent's distributive_share of mountain view's partnership items respondent filed an objection to petitioners' motion to restrain collection asserting that the court lacks jurisdiction to restrain respondent's collection efforts under the circumstances presented in further response however respondent conceded that all assessments entered against decedent's_estate were improper on the ground that mrs callaway's request_for_prompt_assessment filed on behalf of decedent's_estate on date was valid thereby resulting in the immediate conversion of decedent's mountain view partnership items to nonpartnership_items under sec_6231 and sec_301_6231_c_-8t temporary proced admin regs fed reg date in contrast respondent maintained that the date assessments entered against mrs callaway were proper on the ground that notwithstanding the conversion of decedent's partnership items to nonpartnership_items mrs callaway continued to be treated as a mountain view partner pursuant to sec_301_6231_a_2_-1t a temporary proced admin regs fed reg date following a hearing on the matter we denied petitioners' motion to restrain collection on the ground that the court's jurisdiction in this case is limited to a redetermination of the additions to tax determined in the notices of deficiency for affected items at issue and therefore the court lacks the as a result of respondent's concession respecting the validity of the request_for_prompt_assessment filed on behalf of decedent's_estate respondent further concedes that respondent was obliged to issue a notice_of_deficiency to decedent's_estate for or assess any deficiencies attributable to decedent's distributive_share of mountain view's partnership items for and by date see sec_6501 f authority under sec_6213 to restrain the assessment or collection of the underlying deficiencies see 96_tc_707 petitioners subsequently filed a motion for summary_judgment asserting that the notices of deficiency for affected items were issued beyond the period of limitations specifically relying on respondent's concession that decedent's partnership items converted to nonpartnership_items on date petitioners maintain that mrs callaway's partnership items likewise converted to nonpartnership_items at the same time on the ground that she is treated as a mountain view partner only due to her election to file joint returns with decedent for the years in issue following a preliminary review of petitioners' motion and considering respondent's concessions the court issued an order in which the court sua sponte raised issues respecting the validity of the notices of deficiency for affected items and the court's jurisdiction in this case as directed by the court the parties subsequently filed status reports and respondent filed a response in opposition to petitioners' motion discussion the notices of deficiency at issue in this case so-called affected items notices of deficiency were issued to petitioners pursuant to the unified_audit and litigation procedures set forth in sec_6221 through tax equity fiscal responsibility act of tefra publaw_97_248 96_stat_648 pursuant to the tefra provisions which apply with respect to all taxable years of a partnership beginning after date the tax treatment of any partnership_item generally is determined in a single proceeding at the partnership level 87_tc_1279 87_tc_783 partnership items include each partner's proportionate share of the partnership's aggregate items of income gain loss deduction or credit sec_6231 sec_301 a - a i proced admin regs partnership items are distinguished from affected items which are defined in sec_6231 as any item to the extent such item is affected by a partnership_item 95_tc_209 the first type of affected_item is a computational adjustment made to record the change in a partner's tax_liability resulting from the proper treatment of partnership items sec_6231 white v commissioner supra once partnership level proceedings are completed the commissioner is permitted to assess a computational adjustment against a partner without issuing a deficiency_notice sec a n c f energy partners v commissio89_tc_741 maxwell v commissioner supra pincite n the second type of affected_item is one that is dependent upon factual determinations to be made at the individual partner level n c f energy partners v commissioner supra pincite section a a i provides that the normal deficiency procedures apply to those affected items that require partner level determinations for instance additions to tax for negligence are affected items requiring factual determinations at the individual partner level n c f energy partners v commissioner supra pincite congress has vested the secretary with the authority to prescribe exceptions to the unified partnership audit and litigation procedures in particular sec_6231 provides that where the treatment of partnership items will interfere with the effective and efficient enforcement of the tefra provisions the secretary may promulgate regulations whereby such partnership items will be treated as nonpartnership_items one such special_enforcement_area is described in sec_301_6231_c_-8t temporary proced admin regs fed reg date which provides in those instances where partnership items are treated as nonpartnership_items adjustments to the partner's tax_liability generally are determined at the individual partner level through the normal deficiency procedures sec a a ii prompt assessment temporary --the treatment of items as partnership items with respect to a partner on whose behalf a request for a prompt assessment of tax under sec_6501 is filed will interfere with the effective and efficient enforcement of the internal revenue laws accordingly partnership items of such a partner arising in any partnership taxable_year ending with or within any taxable_year of the partner with respect to which a request for a prompt assessment of tax is filed shall be treated as nonpartnership_items as of the date that the request is filed in sum the partnership items of a partner on whose behalf a request_for_prompt_assessment of income_tax is filed under sec_6501 shall be treated as nonpartnership_items as of the date that the request_for_prompt_assessment is filed petitioners contend that they are entitled to summary_judgment that the notices of deficiency for affected items were issued beyond the period of limitations on the ground that both decedent's and mrs callaway's partnership items converted to nonpartnership_items upon the filing of a request_for_prompt_assessment on decedent's behalf on date although the filing of a request_for_prompt_assessment on behalf of a deceased partner presents special enforcement problems with respect to tefra partnership proceedings due to the abbreviated period of limitations associated with such a request in particular sec_6501 establishes an exception to sec_6501 which sets forth the general_rule that the amount of any income_tax shall be assessed within years after a tax_return is filed sec_6501 provides that a request_for_prompt_assessment may be filed with respect to any_tax except estate_tax for which a return is required by a decedent or by his estate during the period of administration or by a corporation and that such tax generally shall be assessed within months after filing of such request but not later than years after the return was filed petitioners' conversion theory and period of limitations arguments seem logical at first glance closer scrutiny reveals that if petitioners' conversion theory is correct with respect to both decedent and mrs callaway it follows that the court lacks jurisdiction on the ground that the notices of deficiency for affected items are invalid it is well settled that allegations concerning the period of limitations constitute an affirmative defense not a plea to the jurisdiction of this court 93_tc_730 see 98_tc_607 further the court has long held that where the court's jurisdiction and the period of limitations are both disputed issues in a case we are obliged to resolve first whether the court has jurisdiction 88_tc_1042 affd on other grounds 857_f2d_676 9th cir a jurisdictional issue can be raised by either party or the court sua sponte at any stage of the proceedings 96_tc_10 as explained in greater detail below if we agree with petitioners' conversion theory the notices of deficiency for affected items are invalid thereby rendering petitioners' period of limitations argument moot on the other hand if we reject petitioners' conversion theory the notices of deficiency for affected items are valid and petitioners' period of limitations argument fails for clarity we shall analyze the validity of the notices of deficiency separately with respect to decedent and mrs callaway jurisdiction estate of james t callaway the court's jurisdiction is dependent upon a valid notice_of_deficiency and timely filed petition for redetermination rule a c 93_tc_22 normac inc 90_tc_142 in 102_tc_683 the court held that a taxpayer may contest the validity of a notice_of_deficiency for affected items on the ground that the taxpayer's partnership items converted to nonpartnership_items by virtue of the commissioner's alleged failure to notify properly the taxpayer of partnership level proceedings consistent with crowell and considering respondent's concession that mrs callaway filed a valid request_for_prompt_assessment on behalf of decedent's_estate the court sua sponte raised the issue of the validity of the notices of deficiency for affected items insofar as the notices were issued to decedent's_estate in particular because decedent's mountain view partnership items converted to nonpartnership_items for the years at issue in this case pursuant to sec_301_6231_c_-8t temporary proced admin regs fed reg date it follows that the question of decedent's tax_liability for such items was excepted from the unified partnership audit and litigation procedures see sec a a ii normal deficiency procedures apply where partnership items converted to nonpartnership_items under sec_6231 and sec_6231 under the circumstances we hold that the notices of deficiency for affected items are invalid insofar as they were issued to decedent's_estate consequently we shall dismiss this case for lack of jurisdiction with respect to decedent's_estate and deny petitioners' motion for summary_judgment as moot insofar as it pertains to decedent's_estate jurisdiction elizabeth n callaway petitioners maintain that because mrs callaway is treated as a mountain view partner solely by virtue of having filed a joint_return with decedent for the years in issue her partnership items converted to nonpartnership_items at the same time that decedent's partnership items were so converted we disagree the controversy surrounding mrs callaway's status as a mountain view partner involves the effect of sec_301_6231_a_2_-1t a temporary proced admin regs fed reg date which provides in pertinent part persons whose tax_liability is determined indirectly by partnership items temporary -- a again petitioners' conversion theory raises the question of the validity of the notices of deficiency spouse filing joint_return with individual holding separate interest-- in general with exceptions not applicable here a spouse who files a joint_return with an individual holding a separate interest in the partnership shall be treated as a partner for purposes of subchapter_c of chapter of the code thus the spouse who files a joint_return with a partner will be permitted to participate in administrative and judicial proceedings respondent contends that notwithstanding the conversion of decedent's partnership items to nonpartnership_items pursuant to sec_301_6231_c_-8t temporary proced admin regs fed reg date mrs callaway was at all times treated as a mountain view partner who was fully entitled to participate in partnership level proceedings pursuant to sec_301_6231_a_2_-1t temporary proced admin regs fed reg date in this regard respondent asserts that the notices of deficiency for affected items are valid as to mrs callaway and that such notices were timely issued following the conclusion of the partnership level proceeding in the u s court of federal claims based upon the plain language of the provisions in question we agree with respondent that mrs callaway's partnership items did not convert to nonpartnership_items pursuant to sec_301_6231_c_-8t temporary proced admin regs fed reg date we begin with sec_301_6231_a_2_-1t a temporary proced admin regs fed reg date which plainly states that a spouse who files a joint_return with an individual holding a separate interest in a partnership shall be treated as a partner for purposes of subchapter_c of chapter of the code and will be permitted to participate in administrative and judicial proceedings in practical effect sec_301_6231_a_2_-1t a temporary proced admin regs fed reg date ensures that a spouse who may be jointly and severally liable under sec_6013 for any deficiency in tax arising with respect to a joint_return will be permitted to protect his or her interests by fully participating in any unified partnership level administrative or judicial proceeding by virtue of having filed joint returns with decedent during the years in issue mrs callaway clearly qualifies for treatment as a partner under this temporary_regulation in contrast we find no support for petitioners' position that mrs callaway's partnership items converted to nonpartnership_items as a consequence of the request_for_prompt_assessment filed on decedent's behalf sec_6501 establishes a limited exception to the normal 3-year period of sec_6013 provides if a joint_return is made the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several one of the fundamental characteristics of joint_and_several_liability is that the obligee respondent may proceed against the obligors joint taxpayers separately and may obtain a separate judgment against each 44_tc_420 limitations set forth in sec_6501 by providing that the assessment procedure may be expedited where a request_for_prompt_assessment is filed on behalf of a decedent the decedent's_estate or a corporation sec_6501 does not provide prompt assessment relief to a surviving_spouse see garfinkel v commissioner 67_tc_1028 estate of severt v commissioner tcmemo_1998_34 similarly we conclude that sec_301_6231_c_-8t temporary proced admin regs fed reg date which provides that partnership items will be treated as nonpartnership_items with respect to a partner on whose behalf a request for a prompt assessment of tax under sec_6501 is filed does not apply to the surviving_spouse of a deceased partner we note that in 99_tc_325 we rejected a similar argument under analogous circumstances in dubin v commissioner supra the taxpayer and her husband held a joint interest in a partnership because the taxpayer's husband was named as a debtor in a bankruptcy proceeding his partnership items converted to nonpartnership_items pursuant to sec_301_6231_c_-7t a temporary proced admin regs fed reg date however in a reversal of the positions of the parties in the instant case the commissioner argued in dubin that the partnership items of the taxpayer wife had converted to nonpartnership_items at the time that her husband filed for bankruptcy specifically the commissioner argued that the taxpayer's partnership items converted to nonpartnership_items by virtue of sec_6231 which provides that a husband and wife who have a joint interest in a partnership generally shall be treated as one person or partner in rejecting the commissioner's position we noted that sec_301_6231_a_12_-1t a temporary proced admin regs fed reg date establishes an exception to the general_rule stated in sec_6231 by providing that spouses holding a joint interest in a partnership are treated as separate partners further focusing on the bankruptcy rule set forth in sec_301_6231_c_-7t a temporary proced admin regs fed reg date we concluded that the temporary_regulation concerns itself with the treatment of items as partnership items with respect to a partner named as a debtor in a bankruptcy proceeding partnership items of such a partner are treated as nonpartnership_items dubin v commissioner supra pincite we concluded our analysis as follows the commissioner's position was born of the fact that the commissioner had not notified the taxpayer of the partnership level proceedings but rather issued the taxpayer a notice_of_deficiency the case was before the court on the parties' cross- motions to dismiss for lack of jurisdiction the commissioner argued that the case should be dismissed on the ground that the petition was not timely filed and the taxpayer moved to dismiss on the ground that the notice_of_deficiency was invalid because the focus in the bankruptcy rule is limited to the partner's status as a debtor in bankruptcy we are compelled here to look only to petitioner's status since she is the only partner before us and although she is a partner she is not in bankruptcy accordingly we find the bankruptcy rule to be inapplicable id consistent with our finding that the taxpayer's partnership items had not converted to nonpartnership_items in dubin we held the notice_of_deficiency issued to the taxpayer to be invalid although the dubin case involved the status of a taxpayer holding a joint partnership_interest with her husband whereas the instant case concerns the status of a taxpayer who filed a joint_return with her husband who held a separate partnership_interest we see no meaningful distinction between the controlling statutory and regulatory provisions in short just as the bankruptcy provision at issue in dubin was found to extend only to the partner spouse in bankruptcy the prompt assessment provision at issue in the instant case only extends to the deceased partner on whose behalf the request_for_prompt_assessment is filed based upon the preceding discussion we hold that mrs callaway's mountain view partnership items did not convert to nonpartnership_items at the time that decedent's partnership items converted to nonpartnership_items pursuant to sec_301_6231_c_-8t temporary proced admin regs fed reg date petitioners further contend that mrs callaway's partnership items converted to nonpartnership_items as a consequence of respondent's failure to notify properly petitioners of the beginning of the mountain view administrative proceedings again we find that the controlling statutory provisions do not provide any support for petitioners' position sec_6223 provides in pertinent part that the commissioner shall notify the partners of a tefra partnership of the beginning of an administrative_proceeding at the partnership level and the final administrative adjustment arising from such proceeding sec_6223 provides various remedies where the commissioner fails to provide timely notice under sec_6223 sec_6223 provides in pertinent part e effect of secretary's failure to provide notice -- application of subsection -- a in general --this subsection applies where the secretary has failed to mail any notice specified in subsection a to a partner entitled to such notice within the period specified in subsection d proceedings finished --in any case to which this subsection applies if at the time the secretary mails the partner notice of the proceeding-- respondent concedes that decedent is a mountain view notice_partner within the meaning of sec_6223 and sec_6231 a the period within which a petition for review of a final_partnership_administrative_adjustment under sec_6226 may be filed has expired and no such petition has been filed or b the decision of a court in an action begun by such a petition has become final the partner may elect to have such adjustment such decision or a settlement agreement described in paragraph of section c with respect to the partnership taxable_year to which the adjustment relates apply to such partner if the partner does not make an election under the preceding sentence the partnership items of the partner for the partnership taxable_year to which the proceeding relates shall be treated as nonpartnership_items proceedings still going on --in any case to which this subsection applies if paragraph does not apply the partner shall be a party to the proceeding unless such partner elects-- a to have a settlement agreement described in paragraph of section c with respect to the partnership taxable_year to which the proceeding relates apply to the partner or b to have the partnership items of the partner for the partnership taxable_year to which the proceeding relates treated as nonpartnership_items as previously mentioned respondent was unable to provide the court with copies of the nbap's purportedly issued to petitioners respecting mountain view's and taxable years however respondent did mail to decedent on date a nbap respecting mountain view's taxable_year further on date respondent mailed to petitioners copies of the fpaa's respecting mountain view's taxable years and relying on mrs callaway's date letter and respondent's failure to prove that nbap's were mailed to petitioners with respect to mountain view's and taxable years petitioners contend that their partnership items converted to nonpartnership_items either at the time that respondent should have mailed the nbap's to petitioners or upon delivery of mrs callaway's date letter requesting that her partnership items be treated as nonpartnership_items even assuming that respondent failed to mail the nbap's the record is clear that respondent mailed fpaa's to petitioners respecting mountain view's and taxable years on date--prior to the date that a partner other than the tmp filed a petition_for_readjustment of mountain view partnership items with the u s court of federal claims under the circumstances mrs callaway's remedy upon receipt of the fpaa's was to make an election under sec_6223 to have her mountain view partnership items treated as nonpartnership_items cf 94_tc_787 in this regard sec_301_6223_e_-2t c temporary proced admin regs fed reg date provides the election shall be made by filing a statement with the internal_revenue_service office mailing the notice regarding the proceeding within days after the date on which that notice was mailed under the circumstances we are not persuaded that mrs callaway's earlier letter to respondent dated date wherein mrs callaway requested that her partnership items be treated as nonpartnership_items constitutes a qualifying election within the meaning of sec_6223 finally we are satisfied that mrs callaway's letter dated date in which mrs callaway unilaterally attempted to terminate any extension of the period of limitations concerning the partnership for the years in issue was ineffective to overcome the tmp's broad grant of authority under section b b to execute agreements to extend the period of limitations because mrs callaway does not assert that the notices of deficiency for affected items were issued beyond year from the date that the u s court of federal claims' decision in the partnership level proceedings became final see sec d we deem the point conceded in sum we conclude that mrs callaway's partnership items did not convert to nonpartnership_items and the notices of deficiency for affected items are valid insofar as they were issued to mrs callaway petitioners have failed to prove that the period of limitations expired prior to the issuance of the notices of deficiency for affected items to mrs callaway consequently we shall deny petitioners' motion for summary_judgment insofar as the motion pertains to mrs callaway to reflect the foregoing an order will be issued dismissing this case for lack of jurisdiction as to the estate of james t callaway amending the caption of the case as appropriate and denying petitioners' motion for summary_judgment as moot insofar as the motion pertains to decedent's_estate and denying petitioner's motion for summary_judgment insofar as the motion pertains to mrs callaway
